                                  UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF CONNECTICUT


---------------------------------------------x
                                             :
GINA ARMSTRONG                               :                    3:18 CV 580 (RMS)
Plaintiff                                    :
                                             :
v.                                           :
                                             :
MARK MARTOCCHIO                              :                    DATE: MARCH 9, 2020
Defendants                                   :
---------------------------------------------x

                                     RULING ON MOTION TO DISMISS

I.       BACKGROUND

         The plaintiff, a truck driver who is a resident of Michigan,1 commenced this § 1983 action

on April 5, 2018 against the defendant Mark Martocchio, a police officer with the Bridgeport

Police Department. The claim arises out of the plaintiff’s arrest on September 29, 2015 on

Mountain Grove Street in Bridgeport, Connecticut. (Doc. No. 1). The plaintiff alleges that the

defendant pulled her over and, during the course of her arrest, “pulled and twisted the plaintiff’s

arm and wrist, inflicting a sprain which required medical treatment.” (Id. ¶ 6). The defendant took

the plaintiff into custody until she posted a $5,000.00 bond; the plaintiff was charged with

interfering with an officer and resisting arrest, and on December 2, 2016, all charges were nolled

in the Connecticut Superior Court. (Id. ¶¶ 8-11). The plaintiff asserts claims for false arrest,

malicious prosecution, and excessive or unreasonable force. (Id. ¶ 12).

         The parties submitted their Rule 26(f) planning meeting, which was adopted on June 6,

2018, and then there was no activity in the case until over a year later, on August 6, 2019, when


1
 In her brief in opposition to the defendant’s motion to dismiss, the plaintiff states that she “lives in the southern part
of the country.” (Doc. No. 37 at 1).
the Court (Eginton, J) issued a Rule 41(a) Notice to Counsel that the case was subject to dismissal

as no action had been taken for six months. (Doc. No. 13). On August 7, 2019, the plaintiff filed

a Motion for Setting a Date for Non-jury Trial (Doc. No. 14), which the Court granted, and on

August 13, 2019, the parties consented to the jurisdiction of a Magistrate Judge, and the case was

transferred to the undersigned. (Doc. No. 18).

          On September 6, 2019, the Court held a telephonic status conference, scheduled a bench

trial for March 24 and 25, 2020, and referred the parties to a different Magistrate Judge for

settlement. (Doc. Nos. 19-21). A settlement conference was scheduled initially for December

2019, and then rescheduled to January 2020. (Doc. Nos. 24-26). The day before the January

settlement conference, the parties reported that settlement discussions would not be productive;

the settlement conference was cancelled. (Doc. No. 30; see Doc. Nos. 27, 29). The Court held a

telephonic status conference on January 21, 2020 to address the upcoming trial dates. (Doc. Nos.

31-32).

          During the conference call, defense counsel reported that the plaintiff’s responses to the

defendant’s August 1, 2019 discovery requests remained outstanding and that, without this

discovery, the defendant had no information about the plaintiff’s damages and could not complete

the plaintiff’s deposition. (Doc. No. 33). Accordingly, following the call, the Court ordered:

          the plaintiff [to] produce documents responsive to the requests for production made
          by defendant to the plaintiff in defendant’s August 1, 2019 letter; the plaintiff’s
          continued deposition shall be completed on or before February 28, 2020. If the
          foregoing is not completed by the above-referenced dates, the defendant may file a
          motion regarding the plaintiff’s non-compliance by February 28, 2020.

(Doc. No. 33) (emphasis in original). The Court extended the remaining pretrial deadlines but did

not change the bench trial dates of March 24 and 25, 2020. (Id.).




                                                  2
       On February 28, 2020, the defendant filed the pending Motion to Dismiss, pursuant to Rule

37(b)(2)(A) of the Federal Rules of Civil Procedure. (Doc. No. 34). On the same date, the Court

issued an order directing the plaintiff to file her response by March 6, 2020 and stayed the pretrial

deadlines. (Doc. No. 35). On March 6, 2020, the plaintiff filed an objection asking that the Court

deny the defendant’s motion to dismiss, and “respectfully suggest[ing]” that, “[s]hould the court

be inclined to impose some sanction in this matter . . . that something short of dismissal of the case

would be appropriate.” (Doc. No. 37 at 1). The plaintiff does not refute the allegations in the

defendant’s motion and acknowledges her failure to produce the requested discovery. The

objection states:

       Due to the Plaintiff’s arduous work schedule, she is almost constantly away from
       home and not able to readily gain access to her personal papers. She has made, and
       continues to make, efforts to locate the documents for which the Defendant has
       asked and will produce them as soon as she is able to locate them.

(Id.). The plaintiff does not request more time to produce the documents, nor does she assure the

Court that she will produce the documents, but rather, generally states that she “made efforts to

obtain the documents in question but thus far has been unable to do so[]” but “will produce them

as soon as she is able to locate them.” (Id.).

       For the reasons set forth below, the plaintiff’s Motion to Dismiss (Doc. No. 34) is DENIED,

but pursuant to Rule 37(b)(2), the plaintiff is precluded from producing any evidence at trial that

has not been produced in response to the defendant’s discovery requests, which includes evidence

of the plaintiff’s damages, and the defendant is awarded reasonable expenses, including attorney’s

fees and costs, incurred in connection with the plaintiff’s May 9, 2019 deposition and the filing of

this motion.

II.    DISCUSSION

       A.      RULE 37 MOTION – LEGAL STANDARDS

                                                  3
        “[W]hether a court has power to dismiss a compliant because of noncompliance with a

production order depends exclusively upon Rule 37, which addresses itself with particularity to

the consequences of a failure to make discovery by listing a variety of remedies which a court may

employ as well as by authorizing any order which is ‘just.’” Societe Int’l Pour Participations

Industrielles et Commerciales v. Rogers, 357 U.S. 197, 207 (1958). “Rule 37(b)(2) contains a

non-exclusive list of sanctions that may be imposed on a party when the party ‘fails to obey an

order to provide or permit discovery.’” Salahuddin v. Harris, 782 F.2d 1127, 1130 (2d Cir. 1986)

(quoting FED. R. CIV. P. 37(b)(2)(A)). These sanctions include, inter alia, “directing that the

matters embraced in the order or other designated facts be taken as established for purposes of the

action, as the prevailing party claims;” “prohibit[ing] the disobedient party from supporting or

opposing” claims or defenses, or from “introducing designated matters in evidence”; “striking

pleadings in whole or in part”; or, “dismissing the action or proceeding in whole or in part[.]” FED.

R. CIV. P. 37(b)(2)(A)(i)-(ii), (v).

        The court must consider the following factors in determining the appropriate sanction

under Rule 37(b): ‘“(1) the willfulness of the non-compliant party or the reason for noncompliance;

(2) the efficacy of lesser sanctions; (3) the duration of the period of noncompliance, and (4)

whether the non-compliant party had been warned of the consequences of . . . noncompliance.’”

Hurley v. Tozzer, Ltd., 15 Civ. 2785 (GBD) (HBP), 2017 WL 1318005, at *2 (S.D.N.Y. Feb. 10,

2017) (quoting Agiwal v. Mid Island Mortgage Corp., 555 F.3d 298, 302-03 (2d Cir. 2009) (per

curiam) (citations and internal quotations omitted)) (additional citations omitted), report and

recommendation adopted, No. 15 CIV 2785 (GBD) (HBP), 2017 WL 1064712 (S.D.N.Y. Mar.

21, 2017).




                                                 4
       Dismissal with prejudice under Rule 37(b) is a “harsh remedy to be used only in extreme

situations, and then only when a court finds willfulness, bad faith, or any fault by the non-

compliant litigant.” Agiwal, 555 F.3d at 302 (citation and internal quotations omitted); see

Bhagwanani v. Brown, 15-2828, 2016 WL 6561486, at *1 (2d Cir. Nov. 4, 2016) (summary order)

(citation omitted) (holding that, “[b]ecause dismissal with prejudice is a particularly ‘harsh

remedy,’ . . . it should only be used when a court finds ‘willfulness, bad faith, or any fault’ by the

non-compliant party.”); see Shcherbakovskiy v. Da Capo Al Fine, Ltd., 490 F.3d 130, 140 (2d Cir.

2007) (concluding that dismissal should not be imposed absent “willfulness, bad faith, or any fault”

on the part of the party that failed to comply with its discovery obligations) (citation and internal

quotation marks omitted); West v. Goodyear Tire & Rubber Co., 167 F.3d 776, 779 (2d Cir. 1999)

(holding that “because dismissal is a drastic remedy, it should be imposed only in extreme

circumstances, usually after consideration of alternative, less drastic sanctions.”) (citations and

internal quotation marks omitted); Metro. Opera Ass’n v. Local 100, Hotel Emps. & Rest. Emps.

Int’l Union, 212 F.R.D. 178, 219 (S.D.N.Y. 2003) (holding that, “intentional behavior, actions

taken in bad faith, or grossly negligent behavior justify severe disciplinary sanctions.”).

       B.      APPLICATION OF LEGAL STANDARDS

       With respect to the first factor governing Rule 37 sanctions, the willfulness of the non-

compliant party, the defendant has established that the plaintiff had adequate time to respond to

discovery, and had notice, through her counsel, of this Court’s order, yet failed to comply with

both the outstanding requests and this Court’s order. Willfulness or bad faith “imply a deliberate

disregard of the lawful orders of the court.” Cine Forty–Second St. Theatre v. Allied Artists, 602

F.2d 1062, 1067 (2d Cir. 1979) (citation omitted). The plaintiff filed her Complaint nearly two

years ago, on April 5, 2018. (Doc. No. 1). The defendant served Interrogatories and Requests for



                                                  5
Production on the plaintiff on June 6, 2018. The plaintiff neither objected nor moved to extend

discovery, and ten months later, on April 30, 2019, only produced partial responses, and failed to

document her damages. On May 10 and August 1, 2019, the defendant forwarded detailed letters

to the plaintiff requesting the missing information; the defendant received no response from the

plaintiff. (Doc. No. 34 at 3). The plaintiff’s deposition was held on May 9, 2019; the plaintiff

agreed to produce requested documents at the deposition but did not. (Id.). Because of the lack

of production, the deposition was not completed. The plaintiff’s deposition was re-noticed for

February 27, 2020, however, once the plaintiff’s counsel informed the defendant that the requested

information would not be forthcoming, the deposition was canceled. (Id.). Thus, due to the

plaintiff’s willful non-compliance with discovery, this first factor weighs in favor of granting

dismissal.

       As to the second factor, the efficacy of lesser sanctions, it is clear that a sanction less than

dismissal of this case would serve as an appropriate remedy for the plaintiff’s non-compliance

with discovery. The plaintiff provided only her discharge instructions from St. Vincent’s Medical

Center on the date of her arrest indicating sprains to her left wrist, shoulder, and neck, and copies

of illegible credit card receipts. (Doc. No. 34 at 1). The plaintiff claims that she suffered the

following injuries and damages: sprain of her left wrist, arm and shoulder; bruising to her left arm;

sprain of her neck; head pain; injury to her ribs on the left side; injury to her ankle; left ACL/knee

pain; permanent disability due to her damaged ACL/knee with limited use of her left leg; anxiety;

emotional distress; a broken shoe; travel expenses related to the case; lost wages; loss of her

tractor-trailer truck; loss of lease; inability to enter military bases and loss of earning capacity.

(Doc. No. 34 at 1). The plaintiff’s failure to comply with discovery and produce evidence

documenting her alleged damages may be addressed through the imposition of sanctions



                                                  6
prohibiting her from supporting her claim of injury, and precluding her from introducing evidence

in support of her damages.2 Thus, because a lesser sanction is available and appropriate, this factor

weighs against dismissal.

         As to the third factor, the duration of the period of non-compliance, the plaintiff

consistently delayed in responding to discovery requests without the defendant’s consent or leave

of the court. This factor weighs in favor of dismissal.

         Finally, as to the fourth factor, the plaintiff has counsel, who, no doubt, has warned the

plaintiff of the consequences of failing to comply with discovery. That said, this is only the

plaintiff’s first warning form the Court that her non-compliance with discovery may result in the

dismissal of case. See Davis v. Stop & Shop Supermarket, 3:18 CV 1279 (KAD), 2019 WL

5696019, at *2 (D. Conn. Nov. 4, 2019) (holding that the sanction of dismissal with prejudice was

appropriate after multiple warnings from the court that noncompliance could result in dismissal).

Thus, this factor weighs against dismissal.

         Accordingly, because “[d]ismissal with prejudice is a harsh remedy to be used only in

extreme situations[,]” Valentine v. Museum of Modern Art, 29 F.3d 47, 49 (2d Cir. 1994) (citation

omitted), and “then only after (a) the court finds willfulness, bad faith, or fault on the part of the

party refusing discovery, and (b) the court gives notice . . . that violation of the court’s order will

result in a dismissal of the case with prejudice[,]” Simmons v. Abruzzo, 49 F.3d 83, 88 (2d Cir.

1995) (citations omitted), this Court concludes that dismissal is not the appropriate remedy in this

case. The imposition of the lesser sanctions of precluding the plaintiff from presenting evidence

in support of her claim and her alleged damages, is appropriate.


2
  As discussed above, the only document that the plaintiff produced, and thus which may use in support of her claim,
is her discharge instructions from St. Vincent’s Medical Center on the date of her arrest indicating sprains to her left
wrist, shoulder, and neck. The copies of the credit card receipts cannot be used if they are illegible. (Doc. No. 34 at
1).

                                                           7
       C.      OTHER SANCTIONS

       In addition to preclusion, monetary sanctions should be imposed.             FED. R. CIV. P.

37(b)(2)(C). Rule 37(b)(2)(C) authorizes the Court to require a non-compliant party “to pay

reasonable expenses, including attorneys’ fees” incurred in the course of non-compliance “unless

the failure was substantially justified or other circumstances make an award of expenses unjust.”

In this case, the plaintiff offers no reason or excuse for her non-compliance, other than that she has

a busy work schedule and has been unable to find the time to locate any of the requested

documents. The plaintiff shall pay the defendant’s reasonable fees and costs associated with this

motion, and with the May 9, 2019 deposition. See Burke v. Miron, No. 3:07 CV 1181 (RNC), 2009

WL 952097, at *2 (D. Conn. Feb. 20, 2009) (finding appropriate the imposition of monetary

sanctions in the form of defendants’ reasonable fees and costs associated with a deposition and the

motion to dismiss). The defendant shall submit an affidavit itemizing his fees and costs on or

before March 16, 2020.

       The parties shall submit a Joint Trial Memorandum by March 16, 2020. (See Doc. No. 22

(Pretrial Order with instructions for the Joint Trial Memorandum)). The parties’ final Pretrial

Conference is set for March 19, 2020 at 3:00 p.m. The bench trial remains set for March 24-25,

2020 in Courtroom 5.

       It is SO ORDERED.

       Dated this 9th of March, 2020 at New Haven, Connecticut.

                                                      _/s/Robert M. Spector, USMJ
                                                      Robert M. Spector
                                                      United States Magistrate Judge




                                                  8
